    ,;;

"               "'         Case 3:20-cr-10124-GPC Document 11 Filed 11/17/20 PageID.24 Page 1 of 2
          AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                                    UNITED STATES DISTRICT CO
                                                          SOUTHERN DISTRICT OF CALIFORNIA
                             UNITED STATES OF AMERICA

                                               V.
                       FRANCISCO RACIEL GARCIA-SOTO (1)
                                                                                    Case Number:        3:20-CR-10124-GPC

                                                                                 Kris J. Kraus
                                                                                 Defendant's Attorney
          REGISTRATION NO.                     92355-298
          •-
          THE DEFENDANT:
          IZI        admitted guilt to violation ofallegation(s) No.      1

          D          was found guilty in violation of allegation(s) No.
                                                                          ------------ after denial of guilty.
          Accordin~ly, the court has adjudicated that the defendant is guilty of the following; alleg;ation(s):

          Allegation Number                       Nature of Violation
                      1                           Committed a federal, state or local offense




               Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
          The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                  IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
          change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
          judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
          material change in the defendant's economic circumstances.

                                                                                 November 12, 2020
                                                                                 Date of Imposition of Sentence



                                                                                 HON. GONZALO P. CU   L
                                                                                 UNITED STATES DISTRICT JUDGE
,J
     .
               "       Case 3:20-cr-10124-GPC Document 11 Filed 11/17/20 PageID.25 Page 2 of 2
         AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

         DEFENDANT:                   FRANCISCO RACIEL GARCIA-SOTO (1)                                      Judgment - Page 2 of2
         CASE NUMBER:                 3:20-CR-10124-GPC

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
            2 Months to run consecutive to case 20cr2330-GPC




          •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
          ~        The court makes the following recommendations to the Bureau of Prisons:
                   The Court recommends placement in the Western Region.




          •        The defendant is remanded to the custody of the United States Marshal.

          •        The defendant shall surrender to the United States Marshal for this district:
                   •     at                            A.M.             on
                   •     as notified by the United States Marshal.

                   The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          •        Prisons:
                   •     on or before
                   •     as notified by the United States Marshal.
                   •     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN

          I have executed this judgment as follows:

                   Defendant delivered on
                                                                                     to _ _ _ _ _ _ _ _ _ _ _ _ _ __


          at
               ------------ ,                          with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL



                                                By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           3:20-CR-10124-GPC
